                                                                        FILED
Case 2:20-cv-05007-JMA-AKT Document 3 Filed 10/20/20 Page 1 of 1 PageID #: 14
                                                                                                CLERK
                                                                                       10/20/2020 12:50 pm
                                                                                          U.S. DISTRICT COURT
UNITED STATES DISTRICT COURT                                                         EASTERN DISTRICT OF NEW YORK
EASTERN DISTRICT OF NEW YORK                                                              LONG ISLAND OFFICE
------------------------------------------------------------------X      For Online Publication Only
JOHN P. DASH, III,

                                   Plaintiff,
                                                                         ORDER
                 -against-                                               20-CV-5007 (JMA)(AKT)

EQUIFAX INFORMATION SERVICES, LLC, et al.,

                                    Defendants.
------------------------------------------------------------------X
AZRACK, United States District Judge:

         The Court’s records reflect that the complaint in this action was filed on October 19, 2020.

Plaintiff paid the $400 filing fee.

         Rule 4(m) of the Federal Rules of Civil Procedure provides:

                 If a defendant is not served within 90 days after the complaint is
                 filed, the court B on motion or on its own after notice to the plaintiff
                 B must dismiss the action without prejudice against that defendant
                 or order that service be made within a specified time. But if the
                 plaintiff shows good cause for the failure, the court must extend the
                 time for service for an appropriate period.

         Accordingly, if service is not made upon the defendants by January 18, 2021, or plaintiff

fails to show good cause why such service has not been effected, the complaint will be dismissed

without prejudice. Plaintiff is to provide a copy of this Order to the defendants, along with

the summonses and complaint, and shall file proof of service with the Court.

         Plaintiff is required to advise the Clerk of Court of any changes of address. Failure to

keep the Court informed of plaintiff’s current address may result in dismissal of the case.

         SO ORDERED.

Dated:     October 20, 2020
           Central Islip, New York
                                                                   /s/ (JMA)
                                                                 JOAN M. AZRACK
                                                                 UNITED STATES DISTRICT JUDGE
